Title: To Thomas Jefferson from Philip Mazzei, 15 December 1804
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Carmo. e Amatmo. Sigre., e Amico, 
                     
                     Pisa, 15 xbre, 1804
                  
                  Mr. Appleton mi recò la sua dei 18 Luglio, anno corrente, che mi consolò, e maravigliò. I motivi della consolazione furon molti, ed Ella non ò bisogno che Le sien desti. La maraviglia nacque dal vedere un faglio da lettera dei più grande tutto pieno, riflettendo alla faraggine degli importantissimi affari, addossati a chi la scrisse.
                  Le due ragioni da Lei addotte per ritirarsi quasi affatto da ogni corrispondenza privata (nel Posto che occupa) sono ottime. Certo è, che il tempo non deve togliersi a quelli oggetti, all’attenzione dei quali ci obbliga un sacro dovere, come pure che devonsi tacere i politici, mentre vi sia probabilità di dar presa ai malevoli.
                  A proposito del tempo che s’impiega nella corrispondenza epistolare, mi permetta che Le trascriva ciò che ultimamente scrissi al caro e virtuoso Pr. Cz; il quale ora è alla testa di tutti i Dipartimenti dell’Impero Russo, nell’assenza del vecchio Cancellier Woromzoff. “Difficilmente può trovarsi tempo bastante (in tali Posti) per dir tutto in una volta; ma non è molto difficile di trovarne dei ritagli, per far sapere d’aver ricevuto le lettere, dir qualche cosa, e differire il resto.” Se Ella non lo disapprova, Lo prego di farne uso con me.
                  Ò ragion di credere, che Woromzoff siasi assentato, senza dimettersi, per dar luogo a Cz. di farsi conoscere stimare, e amare, onde poter poi essumere il suo Posto, non solo senza ecciurtare l’opinión pubblica, ma con soddisfazione universale.
                  Nella mia prima al Col. Madison, subito inteso che, in vece d’esser morto (comè nè fù sparsa la voce) era Segrio. di Stato, parlandogli della Russia ebbi occasion di dire cose che gettano molto luce su quel che ò accennatto di Cz. e Wor., sull’attual governo di quell’Impero. Parmi, che questa lettera fosse mandata con una che (per quanto vedo) non Le pervenne onde Le mando copia in un foglio à parte dell’articolo che tratta della Russia, persuaso che non Le dispiacerà di vederlo.
                  Dalle date delle mie lettere pervenutele, comprendo che ne mancano 2, una del 28 7bre 1801, l’altra del 15 Febbraio 1803. Desidero che Ella veda il contenuto della seconda; e siccome la prima è breve, Le mando la copia di quella pure, benchè parli solamente di noccioli, che devono esser perduti colla medesima, dai quali (se fossero pervenuti) avrebbe potuto avere il frutto nella prossima stagione. Le mando un’altro esemplare dei 2 miei opuscoli, e mi dispiace di non poter far l’istesso dei 2 volumi del Tableau Historique et Statistique de l’Empire de Russie, che tutti devono esser perduti colla da lettera del 15 Febb. 1803, come pure la lettera interessante del Piattoli; di cui ne ò data notizia ⅌ sua regola.
                  Qualche tempo dopo che mi scrisse amichevolissima sua dei 18 Luglio passato, avrà ricevuto lo mio dei 15 Giugno, con una di pochi versi del 25, ambedue mandate coll’istesso bastimento, e poi quella del 30 Agosto portata dal Timpanari, le cui buone nuove aspetto con grande ansietà, non solo per mia soddisfazione come di molti altri che lo amano, e soprattutto della sua buona Madre adottiva, che me le chiede con affettuosa premura, in una lettera piena di tenere espressioni, per le attenzioni che Ella dice aver io usate al suo caro e amato figlio.
                  La sopraddetta sua contiene la risposta anticipata alla maggior parte del contenuto nella mia dei 15 Giugno, sul qual proposito confermerò la mia opinione, rispetto (almeno) alla necessità di un Console genle. per invigilare sulla condotta di tutti gli altri Consoli e Viceconsoli, per molti importanti motivi già detti, ed altri che richiederebbero una lunga discussione verbale. Un tal soggetto dovrebbe avere enore, testa, e i mezzi per vivere, non con sfarzo (che fa più vergogna che onore) ma decentemente.
                  Quanto a trattati di comercio e d’Alleanze, io gli ò sempre considerati come si considerano da Lei, ed Ella si ricordera che se ne parlò più volte in Francia, e non si disconvenne mai. Parlando di Napoli, non ebbi altra in mira, che una convenzione relativa alla quota di spese o altro da impiegarosi   contro i Barbareschi, conforme Ella propose in Parigi ai Ministri delle varie Potenze d’Italia, di Portogallo, e di Spagna. Una tal commissione, pare a me, che potrebbe addassarsi al Comandante della Flottiglia, forse meglio chi ad altri, dovendosi trattare di cose marittime. Ma senza convenire, non è possibile d’agire con rèciprocà soddisfazione. È cosa di massima importanza per il Comandante la certezza di quel che deve eserghi somministrato nell’occorrenze, la quale non può aversi senza averne convenuto.
                  Riguardo all’avere in queste parti un’Incaricato d’Affari o Ministro, che potesse trattare nell’occorrenze con i vari Governi d’Italia, e corrispondere con quel di Pietroburgo e di Costantinopoli, sarebbe certamente cosa onorevole per gli Stati Uniti (se devesi valutar ⅌ qualche cosa l’opinion generale, o piuttosto universale delle altre Nazioni) e contribuirebbe certamente ad accrescerne molto il commercio, e a renderlo molto più vantaggioso.
                  A tenor dell’Atto di Confederazione, i Ministri, gli Inc. d’Affari, e i Consoli devono esser nominati dal Pres., e approvati dal Senato. Sentendo adesso, che i Consoli son nominati dal Seg. di Stato, e a lui sottoposti, gradirei di saperne il motivo. Quanto agli Agenti della Marina, sarebbe certamente ingiusto, che il Segr. di quel Dipartimento non ne avesse la nomina, devendo esser responsabile della lor coddotta; ma il male (a parer mio) sta nella responsabilità. Vi possone essere molti casi, nei quali il Segrio. potrebbe soffrirne innocentemente, e dall’altro canto potrebbe seguirne un intelligenza tra il Segrio. e gli Agenti progiudicevole all’interesse pubblico. Io non presumo d’essere infallibile, ma solo di dir liberamente il mio sentimento su tutto cio chè interessa la mia cara Patria adottiva.
                  Arriverò al 74. esimo anno tra 10 giorni; onde, se fosse creduto proprio di affedarmi la cura di metter qua le cose sur un meglior piede, potrei esseri utile per poco tempo. La mia ambizione starebbe di piantarnele basi, incanalar le corrispondenze, e di aver presto un sostituto, per poter venire a trovar costà un buon marito alla mia cara bambina, e terminare i miei giorni su quella terra che Ella mi regalò, essendone restato il mio diritto sospeso mediante la mia venuta in Europa, ma non estinto; la condizione fù, che dovesse rivivere al mio ritorno.
                  Non ò mai dubitato, mio carissimo amato Amico, della sua Benevolenza, e conseguentemente dell’interesse che prende alla mia famiglia. Le dirò dunque, che la mia bambina è dotata d’ingegno è d’ottimo cuore, desiderosa di saper tutto, 
                        ⅌
                      facile a comprendere, attenta a quel che vede fare, chiedendone sempore la ragione. Oltre di ciò la natura l’à servita bene anche nel fisico; è sana, grande assai per la sua età, le parti il corpo proporzionata e ben disposte, e l’aspetto piacevole a segno, chè chiunque la vede, resta prevenuto in suo favore, come ⅌ vertù simpatica. Nacque il 22 Luglio 1798.
                  La madre poi sofferse tanto, a motivo della gravidanza e del parto, che ci è poca speranza di vederla ritornare alla pristina salute, quantunque non possa dirsi inferma. Dopo resa la placenta non ebbe’altri sfoghi. Tutto s’introdusse nel basso ventre, dove nello spazio d’11 mesi ebbe 4 ascessi, il primo dei quali (dopo d’averle tenuto il corpo gonfio e teso come un tamburo quasi 3 mesi) scoppiò 2 pollici sotto l’ombellico, ruppe l’intestino e finalmente guarì. Gli altri 3, un dopo l’altro, fecero l’istesso corso. La Descrizion del futto farà epoca nell’istoria medica. La sua vita (che sarebbe certamente creduta salva per miracolo, se qualche reliquia le fosse stata posta sul basso ventre) dovesi a un’assistenza tale che difficilmente potrebbe descriversi, ma dovere principalmente ai 2 miei 
cari Amici, primo il Dr. Franco Vaccà, Medico sommo, l’altro Andrea suo figlio, Cherurgo superiore, per l’intelleganza, per l’esatezza e bravura nell’operare, e per l’ingegno creatore, a quanti ne sono stati, e sono. Andrea fù ed è d’opinione, che non possa ingravidare, e che (ingravidando) non sopravvivrrebbe al parto, mentre potesse condurvisi.
                  Se dovessi descriverle l’impressione che à ricevuto il mio cuore nel sentire quel che à fatto la grata Patria per il nostro La Fayette, passerei per debole. Quantunque i miei Amici qui non lo conoschino personalmente, ne ànno avuta una gioia immensa, e uno di essi, nell’effusione del cuore, disse con trasporto: Prosperità eterna a una tal Patria, e possa Ella un giorno governare il Mondo intiero! 
                  
                  Terminerò con dirle che non solamente la delicatezza doveva impegnarla a restare altri 4 anni alla Presidenza, ma il ben pubblico ancora. Quantunque i Tory e i Monarchisti sieno ormai come i Cani che abbaiano alla Luna, la prudenza e l’o amor patrio richiedono di non abbandonare il timone prima che sieno intieramente ammutoliti.
                  La ringrazio delle notizie datemi dei nostri Amici e conoscenti, sebbene alcune mi abbiano sensibilmente attristato, e una soprattutto. Continovi ad amarmi, come à sempre fatto, e mi creda di vero cuore. Suo Affezionzmo. e Sincero amico,
                  
                     Filippo Mazzei 
                     
                  
                  
                     P.S. Mi dispiace molto del cattivo evento delle fragole, che non erano Alpine, ma d’ogni mese, perchè cominciano a fare il frutto a Primavera, continovano fino a 9br. e se l’inverno fosse meno freddo continoverebbero tutto l’anno. Sono ancora preferibili a tutte l’altre per la fragranza e il sapore. Ò preparato 4 cassette di legno, tinto affinchè resista all’umidità ed al sole, per farne una seconda prova; ma il bastimento che portera questa va a New-york, e la ragione contenovamente povosa à redotto la terra in stato, che non ne ammetta la traspiantazione. Queste ⅌ altro si potranno mandare a Primavera; il peggio è per l’altre cose, poichè ben presto la stagione propria ⅌ mandarle sarà passata, e finora non è stato possibile a motivo della febbre gialla. Nell’inclusa ⅌ Mr. Madison ò messo 2 bullettini, che scrissi ⅌ l’amico di Pietroburgo, relativi alla da. febbre.
                     Colla mia, del 15 Aprile 1803 Le mandai della terra ⅌ farne dei mattoni galleggianti e resistenti al fuoco. Il Fabbroni brama di sapere se ne à fatta la prova.
                  
               